Entered: November 16th, 2018
                               Case 17-25953   Doc 121   Filed 11/16/18   Page 1 of 1
Signed: November 15th, 2018

SO ORDERED
THIS CASE IS NEARLY ONE YEAR OLD WITHOUT A PLAN BEING
CONFIRMED AND THE DEBTOR IS SIGNIFICANTLY BEHIND ON HER
PROPOSED PLAN PAYMENTS TO THE TRUSTEE.




                                    UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND

              In Re:                                     |
                                                         |
              DENISE CANTY                               |   Case No. 17-25953-WIL
                                                         |   Chapter 13
                                 Debtor                  |

                                  ORDER DENYING MOTION TO RECONSIDER

                UPON CONSIDERATION of the Motion to Reconsider and the Chapter 13 Trustee’s
             Response thereto, pursuant to 11 U.S.C. § 1325(a)(6), 1325(a)(4), 1325(b)(1)(B), and
             1325(a)(7), it is by the United States Bankruptcy Court for the District of Maryland

                  ORDERED, that the Motion to Reconsider is DENIED.

             Copies to:

             Debtor
             Debtor’s Counsel
             Chapter 13 Trustee


                                                 END OF ORDER
